Title: From Thomas Jefferson to William Watkins, 11 July 1824
From: Jefferson, Thomas
To: Watkins, William


Sir
Monticello
July 11. 26.
At an earlier period of  life I should willingly have undertaken to go into particular answers to the queries of your letter of June 28. they are numerous, would require much research and more labor than I am now equal to; and  this would be the greater as the decline of my memory  , lessens the aid from that. all the papers respecting mr Wayles’s estate too were placed in the hands of the late Colo Francis Eppes of Eppington in Chesterfield who was the sole acting exr of mr Wayles’.  but all these queries are I believe rendered supererogatory by some facts still preserved in my recollection. the partition of mr Wayles’s estate was conducted with the most rigorous attention to correctness both of form and substance. I was then a practising lawyer and my intimate frdshps with mr Wythe, mr Pendleton, and Peyton Randolph gave me the benefit of their counsels. after the partition, mr Eppes and myself with our respective wives  executed deeds of settlemt which secured their lands to themselves and their issue, and only, in the case of their dying without issue, giving the  remainder each to her husband  rather than to her collateral heirs. mr and mrs Skipwith  executed a deed of settlemt also, very different from ours, inasmuch as it vested in himself solely & immediately the fee simple in all her lands. hence his subsequent conveyances rendered her concurrence unnecessary, except to bar her right of dower which was merged by her death  during his life. this I think was the import of his deed. in what court  it was recorded I do not recollect, but probably in the General court or that of Cumberland. mr Jerman Baker having lately made enquiries of me respecting the  title of Colo Skipwith in the Indian Camp & St James’s tract, particularly I was enabled to explain it to him specifically. I think the doubts on Colo Skipwith’s titles will all be cleared up by the deed I have mentioned, and which you can verify by an appeal to the proper records. with this information, imperfect as it is I pray you to accept my respectful salutnsTh: J.